DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1-4 and 6-19 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a storage device comprises a memory device that has multiple zones, where buffer memory device has a host buffer and a memory buffer temporarily stores the write data that is transmitted from the host buffer, and thus enables improving the performance of the storage device by utilizing a zoned name space.
Applicant’s independent claims 1 and 16 each recite, inter alia, a storage device with a structure as defined in the specification (pages 6-28) including “wherein the write operation controller controls the memory device to obtain the previously stored data and a corrected write data and to store the previously stored data and the corrected write data in a second memory block group after the write operation controller detects an error in the write data, and wherein the write operation controller controls the memory device to obtain first data and the previously stored data from the memory device, and controls the buffer memory device to obtain second data from the host buffer” as recited in claim 1; and “wherein performing the recovery operation comprises: obtaining the write data and existing data that was previously stored in a first memory block group before the write data is stored; and storing the write data and the existing data in a second memory block group, and wherein obtaining the write data and the existing data comprises: obtaining, from the memory device, first data previously stored in the first memory block group without an error from among the existing data and the write data; and obtaining second data that does not include the first data from among the write data in a buffer memory device” as recited in claim 16. These limitations, in combination of remaining claimed limitations, are neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133